DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comments
	The instant application was indicted as allowable in the Notice of Allowance on 15 August 2022. It was brought to the examiner’s attention on 16 August 2022 that claim 44 contained dependency on itself. In a call with applicant’s representative, Thomas Wootton, on 17 August 2022 permission was granted to amend claim 44 to correct the circular dependency. 
	All examiner amendments, including a new amendment for claim 44, are included below. 

Examiner Amendments – Claims
	Claim 44 is amended as follows:
An isolated host cell comprising the isolated nucleic acid or isolated nucleic acids according to claim 42 or the vector or vectors according to claim43.

Examiner Amendments – Specification
The following specification amendments will overcome hyperlink compliance issues:
Specification paragraphs [00207], [00208], and [00209] (Paragraphs from the specification amendments from 06 July 2022):
Replace the hyperlink www.imgt.org/mAb-DB/index with the following: www.imgt.org in the locations below:
Paragraph [00207], line 2
Paragraph [00208], line 2
Paragraph [00209], line 2

Specification paragraphs [00207], [00208], and [00209] (Paragraphs from the specification amendments from 06 July 2022):
Replace the hyperlink helixweb.nih.gov/dnaworks/ with the following: helixweb.nih.gov in the locations below:
Paragraph [00207], line 4
Paragraph [00208], line 4
Paragraph [00209], line 4

Specification paragraphs [0195], [0196], [0197], [0198], [0199], [0200], [0204], [0205], [0206], [0210], [0211], [0213], and [0214]:
Replace the hyperlink helixweb.nih.gov/dnaworks/ with the following: helixweb.nih.gov in the locations below:
Paragraph [00195], line 4
Paragraph [00196], line 4
Paragraph [00197], line 4
Paragraph [00198], line 4
Paragraph [00199], lines 3 and 10
Paragraph [00200], lines 3 and 11
Paragraph [00204], line 9
Paragraph [00205], line 8
Paragraph [00206], line 3
Paragraph [00210], line 10
Paragraph [00211], line 6
Paragraph [00213], lines 8 and 16
Paragraph [00214], line 4

Conclusion
Claims 34-51 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647